
	

114 HR 4590 : Fiscal Year 2016 Department of Veterans Affairs Seismic Safety and Construction Authorization Act
U.S. House of Representatives
2016-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4590
		IN THE SENATE OF THE UNITED STATES
		June 22, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To authorize the Secretary of Veterans Affairs to carry out certain major medical facility projects
			 for which appropriations are being made for fiscal year 2016, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Fiscal Year 2016 Department of Veterans Affairs Seismic Safety and Construction Authorization Act. 2.Authorization of certain major medical facility projects of the Department of Veterans Affairs (a)AuthorizationThe Secretary of Veterans Affairs may carry out the following major medical facility projects, with each project to be carried out in an amount not to exceed the amount specified for that project:
 (1)Seismic corrections to buildings, including retrofitting and replacement of high-risk buildings, in San Francisco, California, in an amount not to exceed $175,880,000.
 (2)Seismic corrections to facilities, including facilities to support homeless veterans, at the medical center in West Los Angeles, California, in an amount not to exceed $100,250,000.
 (3)Seismic corrections to the mental health and community living center in Long Beach, California, in an amount not to exceed $282,100,000.
 (4)Construction of an outpatient clinic, administrative space, cemetery, and columbarium in Alameda, California, in an amount not to exceed $83,782,000.
 (5)Realignment of medical facilities in Livermore, California, in an amount not to exceed $188,650,000.
 (6)Construction of a replacement community living center in Perry Point, Maryland, in an amount not to exceed $92,700,000.
 (7)Seismic corrections and other renovations to several buildings and construction of a specialty care building in American Lake, Washington, in an amount not to exceed $13,830,000.
 (b)Authorization of appropriations for constructionThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2016 or the year in which funds are appropriated for the Construction, Major Projects, account, $937,192,000 for the projects authorized in subsection (a).
 (c)LimitationThe projects authorized in subsection (a) may only be carried out using— (1)funds appropriated for fiscal year 2016 pursuant to the authorization of appropriations in subsection (b);
 (2)funds available for Construction, Major Projects, for a fiscal year before fiscal year 2016 that remain available for obligation;
 (3)funds available for Construction, Major Projects, for a fiscal year after fiscal year 2016 that remain available for obligation;
 (4)funds appropriated for Construction, Major Projects, for fiscal year 2016 for a category of activity not specific to a project;
 (5)funds appropriated for Construction, Major Projects, for a fiscal year before fiscal year 2016 for a category of activity not specific to a project; and
 (6)funds appropriated for Construction, Major Projects, for a fiscal year after fiscal year 2016 for a category of activity not specific to a project.
 3.Submission of informationNot later than 90 days after the date of the enactment of this Act, for each project authorized in section 2(a), the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate the following information:
 (1)A line item accounting of expenditures relating to construction management carried out by the Department of Veterans Affairs for such project.
 (2)The future amounts that are budgeted to be obligated for construction management carried out by the Department for such project.
 (3)A justification for the expenditures described in paragraph (1) and the future amounts described in paragraph (2).
 (4)Any agreement entered into by the Secretary regarding the Army Corps of Engineers providing services relating to such project, including reimbursement agreements and the costs to the Department of Veterans Affairs for such services.
			
	Passed the House of Representatives June 21, 2016.Karen L. Haas,Clerk
